DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response and amendment of 2/3/22 is entered.
	Claims 1 and 7 are amended.
	Claims 1-26 remain pending.

Election/Restrictions
Claims 11-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/21.
	Claims 1-10 are presently considered.

Drawings
	The drawings are objected to.  The drawings are executed with color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Response to Argument – Color Drawings
	Applicant argues that the drawings were accepted.
	Such is not persuasive.  Acknowledgment that they were accepted by the office does not mean that they are allowed for purposes of a patent that may issue.  The Examiner subsequently found that the petitions office did not review the petition, and had them review it.  Per their decision of 3/9/22, the petition was insufficient, and thus, the objection remains.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2009/0093761 to Silwa, et al., as necessitated by amendment.
laim 1: Silwa teaches a device for medical procedures (e.g., ABSTRACT), which may comprise a wearable support (e.g., paragraph 50), a power source at the support (e.g., paragraph 6 and Figure 2); a switch controller for on/off (e.g., paragraph 54); and a coupled source of transdermal light (e.g., ABSTRACT), that can be utilized for determination of the location of, e.g., veins (e.g., paragraph 51).  With regard to configured, depending on where it is positioned, it will so direct light to such a nerve, and the wavelengths include (in nanometers) 570—600, 588-610, 590-635, 620-750, 700-1000, 1000-3000, 8000-12000, and 255-420 (Table 1).  These wavelengths are in the range described by Applicant (e.g., paragraph 43 of the specification teaches about 300-1100nm).  With regard to the positioning on a mammal that is optogenetically modified, such is an intent, and does not change the structure of the device.  Thus the claim is anticipated.
	Claims 2-3: the wearable support may be a strap (e.g., paragraph 9) and even a band which wraps around the arm or leg, which is structurally the same as the claimed straps (e.g., paragraph 50).
	Claim 4: the straps may employ an adhesive (e.g., paragraph 78).
	Claim 5: LEDs may be utilized (e.g., paragraph 46).
	Claim 6: several wavelengths anticipating the range are taught (e.g., paragraphs 10-14).
Response to Argument – 102, Silwa
	Applicant’s argument has been considered but is not found persuasive.
	Applicant traverses the rejection, pointing to the newly-amended language (p. 8, paragraphs 6-7).

	Applicant discusses the intended use of the device, and the possible use of other devices for vein dilation, arguing that its different (p. 7, paragraph 2).
	Such is not persuasive.  The claimed device contains the same structures, and thus, it is anticipatory, despite other things that may be present.
	Applicant argues that the art does not teach the claimed invention, as per the optogenetic motor control and restoring sensation, and emphasizes the wavelengths (p. 7, penultimate paragraph).
	Such is not persuasive. The language is to intent, and does not require the animal so-modified, and the wavelengths taught in Silwa anticipates the described wavelengths for accomplishing Applicant’s invention.
	Applicant argues that Silwa is to a different endeavor and is silent on optogenetic motor control and sensory restoration (pp. 7-8, paragraph bridging).
	Such is not persuasive.  The structure claimed remains anticipated by the art, despite intended use, and it is the device that is claimed.
	Applicant argues that the claimed features are not anticipated and silwa is to distinct objective, and thus, the various elements are not anticipated.
	Such is not persuasive.  The structure claimed remains the same, and intended use does not change that.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/200380, to Siegel, et al., as necessitated by amendment
	Claim 1: Siegel teaches a variety of wearable supports for various parts of the body (e.g., Figures 1-8).  The device may be coupled to a battery power source supplying the power for the light (e.g., paragraph 56).  The same is connected to the controller (Id.). The same couples to and controls the light emitted (e.g., Figure 12, part 128). Limitation of “configured to be positioned at a skin surface and in proximity to a peripheral nerve of the mammal” is anticipated, as the device can be placed anywhere, and depending on where it is place, it will be so proximal, and further the wavelengths taught are from about 300 to 1500nm, 600-1100nm, 700-1050nm, 780-1000nm, and 700-800nm (paragraph 37), which also anticipates applicant’s wavelength range of 300-1100nm, as seen in Applicant’s specification, paragraph 43.  With regard to the “direct light from the wearable support toward the peripheral nerve of the mammal while wearing the support”, such only emphasizes, the device is not on such a mammal, and depending on where you put it, it will so-place the light proximal to the nerve(s).  With regard to the final new limitation, to the 
	Claim 2: the support may be strapped to the body (e.g., paragraph 61).
	Claim 3: the device may be strapped to any region of the body, including, e.g., wrist (e.g., paragraphs 46 and 3).
	Claim 4: adhesive is also taught for attachment (e.g., paragraph 61).
	Claim 5: at least LEDs are taught (e.g., paragraph 35).
  	Claim 6: several wavelengths are taught that anticipate (e.g., paragraph 37).
	Claims 7-9:  the use of accelerometers are taught for feedback (e.g., paragraph 39).
	Claim 10: the controller, being tied to the accelerometer, as above, would necessarily be responding to a state or change in state, or its pattern, in order to control the response, and thus, this meets the claim.
Response to Argument – 102 Silwa
	Applicant’s argument has been considered but is not found persuasive.
	Applicant argues that Siegel is for low-level light therapy and does not suggest the newly-provided limitations (p. 8, paragraphs 6-7).
	Such is not persuasive. The structure is anticipatory, particularly given the wavelengths being anticipatory, as shown above.
	Applicant argues that optogenetic control and control of wavelengths is not taught (pp. 8-9, paragraph bridging).
	Such is not persuasive. The wavelengths meet Applicant’s described wavelengths.  The control of optogenetically modified cells is an intended use, and if it were placed on such a 
	Applicant broadly argues the design is distinct (p. 9).
	Such is not persuasive.  Applicant’s intent does not alter the claimed structure such that it does not meet the described product of Siegel.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633